                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF tv1A.RYLAND

KEVIN FELICHKO                                      *
         Plaintiff,
                                                             Civil Action No. RDB-18-1392
         v.

Hl\RR Y SCHECHTER,              et aL,

         Defendants.

*       *        *          *      *       *        *        *         *      *       *        *          *
                                       MEMORANDUM                OPINION

        Plaintiff Kevin Felichko ("Plaintiff'           or "Felichko")     brings this action against Harry

Schechter     ("Schechter"),      Jeremy       MacDonald         ("MacDonald"),    Schechter       Tech       LLC

("Schechter Tech" or the "Company"),             and Digi International,     Inc. ("Digi") (collectively, the

"Defendants")         alleging that Defendants    have unlawfully deprived Felichko of compensation

owed to him from the sale of Schechter Tech to Digi. (Comp!. ~ 1, ECF No.2.)                         This case

was originally filed in the Circuit Court for Frederick County, Maryland and was removed to

this Court based on diversity of citizenship, pursuant to 28 U.S.c. ~ 1332.

        Currently pending before this Court is Defendant               Digi International   Inc.'s 1\[otion to

Dismiss for Lack of Personal Jurisdiction            and Failure to State a Claim (ECF No. 26) and

Defendants      Harry Schechter, Jeremy MacDonald                 and Schechter   Tech LLC's Motion            to

Dismiss (ECF No. 28).1 The submissions              have been reviewed and no hearing is necessary.

See Local Rule 105.6 (D. Md. 2016).



          Defendants Schechter, MacDonald, and Schechter Tech move to dismiss all claims against
MacDonald for lack of personal jurisdiction and to dismiss Counts II, III, IV, V, VII, VIII, IX, X, and XI for
failure to state a claim. (ECF No. 28.)
           For the following reasons, Digi's Motion to Dismiss (ECF No. 26) is GRANTED.

    Digi is DISMISSED        for lack of personal jurisdiction.2         The Motion       to Dismiss fJ.led by

    Schechter, MacDonald,       and Schechter Tech (ECF No. 28) is GRANTED                       IN PART and

    DENIED      IN Pf\RT.      Specifically, this Court has jurisdiction         with respect to the claims

    against Schechter, MacDonald,       and Schechter Tech; Plaintiffs        claim for Breach of Contract

    - Stock Options (Count IV), to the extent it is asserted against MacDonald                and Schechter, is

DISMISSED;          and Plaintiffs claims for Breach of Contract - Covenants of Good Faith and

Fair Dealing (Count III), Constructive              Fraud (Count VII), Intentional            Interference   with

Prospective      Economic      Advantage     (Count X), and Bad Faith Termination               (Count XI) are

DISMISSED.

          The following claims remain:

                      Count                                                Asserted kainst
Count I - Uniust Enrichment - Unit Ootions                      Schechter, MacDonald, Schechter Tech
Count II - Unjust Enrichment - Intellectual                     Schechter, ]\!acDonald, Schechter Tech
Pronertv
Count IV - Breach of Contract - Stock Ootions                   Schechter Tech
Count V - Declaratory Judgment - Ownership of                   Schechter, MacDonald,         Schechter Tech
Patents
Count VI - Declaratory Judgment - Ownership                     Schechter, MacDonald,         Schechter Tech
of Units
Count VITI - Fraud                                              Schechter, MacDonald, Schechter Tech
Count IX - Nel!lil!ent Misreoresentation                        Schechter




2         This results in the dismissal of Count XlI, which was asserted only against Digi.



                                                          2
                                             BACKGROUND

         In ruling on a motion to dismiss, this Court "accept[s] as true all well-pleaded facts in

a complaint       and construe[s]   them in the light most favorable to the plaintiff."        ['Vikimedia

Found.   I'.   Nal'l Je,: Agenry, 857 I'.3d 193, 208 (4th Cir. 2017) (citing JD3, LLe v. Blad? 6-

Decker (U.J.) 1m:, 801 F.3d 412, 422 (4th Cir. 2015».                  This case arises out of Digi

International,     Inc.'s multi-million-dollar   acquisition   of Schechter Tech, a company owned

and operated by Schechter and MacDonald:              (Compl. ~ 1, ECF No.2.)     I'elichko has alleged

that he received no compensation             from the sale because of Schechter      and MacDonald's

scheme to defraud        him, despite his hard work developing          and patenting   the intellectual

property that was the Company's most valuable asset. (Id.)

         In 2002, Plaintiff Kevin I'elichko of I'rederick County, Maryland began working for

Schechter, who resides in Massachusetts,          as a part-time contracted    software engineer on a

project dubbed "Temperature          Bug."    (Id. at '117.) As he continued to work on the project,

Temperature        Bug became "Temperature@lert"          and, subsequently,   an asset of Schechter

Tech.     (Id.)    By 2005, Felichko was performing            work for both Temperature@lert         and

another Schechter project called l\nyBili.        (Id. at ~ 18.) I'elichko's compensation   was paid by

AnyBil1. (Id.) From 2005 until mid-2007, Felichko received about 56,000 in compensation

from Schechter and his companies. (Id.)

         After Schechter left AnyBili in 2007, he called I'elichko in Maryland and told him that

he could continue working for Temperature@lert             under one of two compensation         models.

(Id. at '119.) Under the first model, Felichko would continue working in the same manner

and receive occasional cash payments from Schechter as funds were available.                (Id. at ~ 20.)




                                                      3
Under the second model, Felichko would continue                 his work at Temperature@lert          in

exchange fot a long-term equity interest.        (Id. at ~ 21.) Felichko chose the second option

(the equity-interest model).       (Id. at ~ 22.) Despite his promise to put this agreement in

writing, Schechter did not provide Felichko with any written confirmation for over a year.

(Id. at ,,~ 22-23.)    In the meantime, Felichko continued to work on Temperature@lert

without any monetary compensation,           in reliance on Schechter's promise that he would

receive equity-based compensation.       (Id. at ~ 23.)

         On August 7, 2008, Felichko took time off from his other employment                   to work

around    the clock to resolve an issue with "Offsite               Alert," Temperature@lert's     core

technoloh'Y. (Id. at " 24.) Over the course of three days, Felichko created a new product

called "Sensor Cloud" that was vastly more efficient than Offsite Alert.                 (Id. at ~ 25.)

Eventually,     Felichko     and Schechter   obtained     patents    on Sensor   Cloud    and related

technologies.     (Id. at ~ 25.)    Although Schechter and Felichko purportedly           assigned the

patents to Schechter Tech, Felichko did not receive any compensation              for the transaction.

(Id. at'126.)

         On October        8, 2008, Schechter sent an email to Felichko requesting updates on

Felichko's progress on various projects he was developing for Schechter Tech. (Id. at" 27.)

Felichko responded on October 10, 2008 by email. (Id.)               Felichko provided the requested

updates and inquired about the status of the promised paperwork that would memorialize

his equity interests in Schechter Tech.       (Id. at ~ 27.) Schechter responded by email and

blamed "the lawyers" for taking too long on the documentation.               (!d. at " 28.)   Schechter

promised to make Felichko's "10% ownership official" and promised to "talk about cash




                                                    4
and add'l [sic] incentives      for you as the company            grows."    (Id.)    These additional

compensation options never materialized. (Id.)

          Later, Felichko received a document entitled "Schechter Tech LLC 2007 Unit Option

Plan Unit Option Agreement"         (the "Option Agreement").          (Id. at   '1 29;   ECF Nos. 2-3.)

Felichko alleges that "2007" in the title was a misnomer; Schechter's emails to Felichko

indicated that the document had not yet been prepared as of October 10, 2008, and the fIrst

page references the "2008 Unit Option Plan," although the date on the signed Option

Agreement is November          1, 2007.   (Jee id.)       Felichko signed the Option Agreement in

l'vlaryland. (Compl. ~ 30, ECF No.2.)      Schechter, as CEO of Schechter Tech, also signed it.

(Id.) The Option Agreement specifIed that Felichko had the option to buy up to 1,000,000

units of Schechter Tech at the price of 50.0125 each.              (Id. at ~ 31.) Schechter assured

Felichko that 1,000,000 units of Schechter Tech constituted ten percent of its total units (i.e.,

Schechter Tech was comprised of 10,000,000 units). (Id. at ~ 32.) Felichko's options vested

on the "Measurement Date" which, by the terms of the Option Agreement, was November

1,2008.     (Id. at'133.)

          The Option Ah'Teement incorporates by reference the "Company's 2008 Unit Option

Plan (as the same may be amended from time to time, the "Plan")."            (Id. at ~ 34; ECF No. 2-

3.) Schechter Tech has refused to provide all versions of the Plan to Felichko.                (Compl. ~

35, ECF No.2.)        Schechter Tech has provided Felichko only with the "Schechter Tech LLC

2007 Unit Option Plan." (Id.) While Article I of this document refers to itself as the "2008

Unit Purchase Option Plan," it did not contain an execution date or any signatures.                 (Id.;

ECF No. 2-4.) Felichko avers that Schechter amended the Plan, without notifying Felichko,




                                                      5
to solely benefit Schechter and MacDonald.             (Comp!. ~ 36, ECl' No.2.)          l'elichko posits that

Schechter has withheld all amendments             to the Plan to prevent him from exercising his rights

thereunder and otherwise receiving fair and just compensation.                (!d.)

           In 2012, l'elichko        and Schechter     discussed     the possibility     of l'elichko        joining

Schechter Tech on a full-time, paid basis. (Id. at " 38.) l'elichko indicated in an email, sent

from Maryland, that he currently owned ten percent of Schechter Tech and that he was

willing to take a salary cut to join the Company              in exchange      for "bonuses         or additional

equity."     (Id.) Schechter      did not dispute    Felichko's    representations      about      his ownership

interest. (Id. at   '1 39.)   These discussions floundered. (Id.) Felichko continued to do work for

Schechter Tech with no additional pay, content with his ten percent ownership interest. (Id.)

           Subsequently,      and   unbeknownst      to l'elichko,    Schechter       asserted     ownership       in

82,000,000 units of Schechter Tech. (Id. at " 40.)             Felichko alleges that Schechter awarded

himself 73,800,000 additional units of Schechter Tech without consideration                         and without

providing     any increase to Felichko's unit options. (Id. at ~ 41.)             MacDonald         also received

tens of millions of units in Schechter Tech in exchange for effectively no consideration.                        (Id.

at " 42.)     With these new issuances, Felichko's          purported     ten percent ownership             interest

appeared      to constitute       less than one percent     of Schechter      Tech's      units.    (!d.)     Upon

information     and belief, l'elichko alleges that Schechter and MacDonald               agreed and intended

that the purpose of these transactions         were to enrich themselves at the l'elichko's                 expense

and to prevent him from receiving fair and just compensation.                  (M)      While Schechter and

MacDonald       surreptitiously     issued themselves millions of new units, Felichko worked at all




                                                        6
hours of the day, and often every day of the week (including weekends),                            to refine and

support Sensor Cloud.        (!d. at '143.)

        In May 2016, Schechter called Felichko unprompted                      and made an oral offer to "buy

 back" Felichko's     options   for 5200,000. (ld. at          '1   44.)   Felichko consulted with a financial

advisor and responded        to the offer by email, submitting a series of questions, including an

inquiry about the valuation of Schechter Tech.                  (ld. at ~ 44.) On May 10, 2016, Schechter

responded,     writing:

                 Yes, a valuation was done that put the company value at about
                 521\!. This was about a year ago. For the year it was valued, we
                 had about 5250k of profit (2014). The company lost S300k in
                 2015. A new valuation has not been performed yet.

(ld. ~ 45.) Felichko contends that this representation                 was false. (!d. at'146.)   He claims that

Schechter lied to him to induce his surrender of his options for much less than their actual

value. (Id.)   Felichko posits that since Schechter offered him 5200,000 for a company that

he'd stated was valued at 52 million, he was representing                  that Felichko owned ten percent of

Schechter Tech. (ld. at ~ 47.) Felichko declined the offer. (Id. at'148.)

        On November        3, 2016, Schechter called Felichko and told him that he was "ending

his association with" the Company, as a "mere formality needed to clear up some of the

Company's      records." (Id. at'148.)    He followed-up with an email confirming that Felichko's

association with Temperature@lerr             had ended.       (Id.) After that date, Felichko and Schechter

were not in frequent contact, but Felichko retained his access to his Temperarure@lerr                    email

account. (!d. at ~ 50.) In March 2017, Felichko emailed Schechter to schedule a phone call.




                                                           7
(!d.) The two set up a time to speak, but Schechter did not answer his phone and thereafter

ignored Felichko. (Id.)

         On October 21, 2017, Schechter announced "exciting company news" to all holders

 of Temperature@lert        email addresses.   (Id.at     ~ 51.)     Felichko         replied   using    his

Temperature@lert      email address, seeking additional information.          (Id.)     That afternoon,

Fclichko and Schechter spoke on the phone.              (Id. at ~ 51.) Schechter represented that

Schechter Tech was being sold in a fire sale that would provide no return to the Company's

co-founders.     (Id. at " 52.) On October 23, 2017, Felichko emailed Schechter from his

Temperature@lert     email address to request a follow-up call. (Id.at ~ 54.) Later that day, his

access to that email account was terminated. (Id.)        Felichko followed up with his personal

email address, and the two scheduled an October 24 call. (Id.)              During that phone call,

Schechter again misrepresented the nature of the sale. (Id. at'l 55.) Schechter explained that

all unit options were "wiped out" in November 2016 because they were "underwater."                      (Id.)

Only outside investors who had subsequently funded the Company received payments from

the sale (Id.)

        On October 20, 2017, Digi, Schechter, MacDonald, and Schechter Tech HoldCo

LLC (a newly-formed company created to facilitate the transaction) entered into an Equity

Purchase I\greement       (the "Purchase Agreement").        (Id. at " 57.)     Under the Purchase

Agreement, Schechter and MacDonald were to receive a S45,000,000 cash payment to

HoldCo and earnout payments for 2018 and 2019 in the maximum amount of S75,000,000.

(Id.)   Felichko alleges that Schechter and MacDonald          structured     the transaction in this

manner to ensure that he received no compensation           or payout from the sale, and that the




                                                  8
     two made misrepresentations       to Digi about Felichko's options, role in the Company, and his

     patent rights. (Id. at'158.)

              After he learned of the sale, on October        31, 2017, Felichko exercised his vested

     options to one million units of Schechter Tech by sending the purchase price and a signed

     Option    Exercise   Form (ECF No. 2-5) to Schechter.         (Compl. " 62, ECF No.2.)           On

     November     2, 2017, Schechter signed for the delivery of the Option Exercise Form. (Id. at'l

 63.) The two spoke about the transaction           later that day. (Id.) Schechter explained that all

 the options had been "cancelled" by "the attorneys" because they were "not exercisable" and

 that even if the options           were exercisable, there would not be "much left to award after

 adjustments"       upon closing. (Id.) Plaintiff alleges that these representations   were false. (Id. at




              On April 6, 2018, Fclichko filed a Complaint against Defendants      in the Circuit Court

 for Frederick County, Maryland, asserting the following 12 counts:3

                    Count                                              Assertedkainst
Count I - Uniust Enrichment - Unit Options                 All Defendants
Count II - Unjust Enrichment - Intellectual                All Defendants
Property
Count III - Breach of Contract - Covenants                 Schechter, Schechter Tech
of Good Paith and Fair Dealing - The
Como any and Harrv Schechter.
Count IV - Breach of Contract - Stock                      All Defendants
Options - The Company
Count V - Declaratory Judgment - Ownership                 All Defendants
of Patents
Count VI - Declaratory Judgment -                          All Defendants
Ownership of Units
Count VII - Constructive Fraud                             Schechter, Schechter Tech


.3       This Court has interpreted a Count to be asserted against all Defendants if the prayer for relief
included "against the Defendants, jointly and severally," regardless of the heading.



                                                       9
                           Count                                            Asserted A.!!:ainst
Count VIII - Fraud                                              All Defendants
Count IX - Neilligent            i\lisrepresentation            Schechter
Count X - Intentional             Interference with             Schechter, MacDonald, Schechter Tech
Prosnective Economic              Advantagce
Count Xl- Bad Faith              Termination                    Schechter and Schechter Tech
Count XII - lniunction                                          Dil!i

    (ECF NO.2 at 15-29.)

          Defendants       removed       the case to this Court on May 14, 2018.          Two monons        to

dismiss have been filed.             Defendants    Schechter,    MacDonald,   and Schechter Tech request

that: (1) all claims asserted against MacDonald            be dismissed for lack of personal jurisdiction;

and (2) Counts II, III, IV, V, VII, VIII, IX, X, and XI be dismissed for failure to state a

claim.4     (ECF No. 28.)            Digi moves to dismiss all claims against it for lack of personal

jurisdiction, joins the remaining Defendants'            motion to dismiss for failure to state a claim to

the extent that the arguments apply to any claims against Digi, and moves to dismiss Count

XII against Digi on the basis that if the claims regarding the patents at issue are barred by

the statute of limitations, no injunction can issue. (ECF No. 26.)

          For the reasons that follow, Digi's Motion to Dismiss (ECF No. 26) is GRANTED.

Digi is DISMISSED                for lack of personal jurisdiction.     The Motion     to Dismiss filed by

Schechter,     MacDonald,          and Schechter Tech (ECF No. 28) is GRANTED               IN PART and

DENIED         IN PART.           Specifically, this Court has jurisdiction    with respect to the claims

against Schechter, MacDonald,              and Schechter Tech; Plaintiffs     claim for Breach of Contract

- Stock Options (Count IV), to the extent it is asserted against MacDonald                and Schechter, is


4        I.e., Counts I, VI, and XII were not challenged for failure to state a claim by this motion. (ECF No.
28.)   Count XII, however, was asserted only against Digi, and this Court will GIV\NT Digi's motion to
dismiss all claims against it.



                                                          10
 DISMISSED;        and Plaintiff's claims for Breach of Contract - Covenants of Good Faith and

 Fair Dealing (Count       III), Constructive     Fraud (Count VII), Intentional     Interference      with

 Prospective    Economic    Advantage      (Count X), and Bad Faith Termination        (Count XI) are

 DISMISSED.

        The following claims remain:

                     Count                                             Asserted ~ainst
Count I - Unjust Enrichment - Unit Ootions                  Schechter, MacDonald, Schechter Tech
Count II - Unjust Enrichment - Intellectual                 Schechter, MacDonald, Schechter Tech
Prooertv
Count IV - Breach of Contract - Stock Ootions               Schechter Tech
Count V - Declaratory Judgment - Ownership of               Schechter, ivlacDonald, Schechter Tech
Patents
Count VI - Declaratory Judgment - Ownership                 Schechter, MacDonald,     Schechter Tech
of Units
Count VIII - Fraud                                          Schechter, J'vlacDonald, Schechter Tech
Count IX - Negligent Misrepresentation                      Schechter



                                     STANDARD         OF REVIEW

  1.    Motion     to Dismiss     for Lack of Personal]     urisdiction

        A motion to dismiss under Rule 12(b)(2) of the Federal Rules of Civil Procedure                 for

lack of personal jurisdiction challenges a court's authoriry to exercise its jurisdiction over the

moving party. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989). The jurisdictional question

is "one for the judge, with the burden on the plaintiff ultimately to prove the existence of a

ground for jurisdiction by a preponderance          of the evidence." Id.; Sigala v. ABR     0/ V A,   Inc.,

145 F. Supp. 3d 486, 489 (D. l\ld. 2014). While a court may hold an evidentiary hearing or

permit discovery as to the jurisdictional issue, it also may resolve the issue on the basis of the

complaint,     motion   papers,   affidavits,   and other   supporting    legal memoranda.     ConJ'ulting




                                                      11
Eng'r.•.Cop. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir. 2009); m also Sigala, 145 F. Supp. 3d

at 489. If a court does not hold an evidentiary hearing or permit discovery, a plaintiff need

only make "a prima         facie showing     of a sufficient    jurisdictional   basis to survive     the

jurisdictional challenge." Consulting Eng'rs Cop., 561 F.3d at 276. When considering whether

the plaintiff has made the requisite showing, "the court must take all disputed facts and

reasonable inferences in favor of the plaintiff." Carefirst rifMaryland, 1m: v. CarefirJt Pregnanry

Ors .. In,:, 334 F.3d 390, 396 (4th Cir. 2003). Notably, "a threshold prima facie finding that

personal jurisdiction is proper does not finally settle the issue; plaintiff must eventually prove

the existence of personal jurisdiction by a preponderance         of the evidence, either at trial or at

a pretrial evidentiary hearing." New lIVellington}:zn. Cop. v. Flagship Resort Dev. Cop., 416 F.3d

290,294 n.5 (4th Cir. 2005) (emphasis in original) (citation omitted).

 II.    Motion    to Dismiss    for Failure to State a Claim

        Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a "short and plain statement of the claim showing that the pleader is entitled to relief." Fed.

R. Civ. P. 8(a) (2). Rule 12(b)(6) procedure authorizes the dismissal of a complaint if it fails to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The purpose of Rule

12(b)(6) is "to test the sufficiency of a complaint and not to resolve contests surrounding           the

facts, the merits of a claim, or the applicabiliry of defenses." Preslry I'. Ciry rifChariottesville, 464

F.3d 480, 483 (4th Cir. 2006). To satisfy Rule 8(a)(2), a complaint need not include "detailed

factual allegations."   Bell Atlantit' Cop. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In reviewing a Rule 12(b)(6) motion, a court "must accept as true

all of the factual allegations contained      in the complaint"     and must "draw all reasonable




                                                    12
     inferences [from those facts] in favor of the plaintiff." E.I. du Pont de Nemours & Co. v. KoJon

     Indus., 1m:, 637 F.3d 435, 440 (4th Cir. 2011) (citations omitted); Hajj v. Dim1TV, LLC, 846

     F.3d 757, 765 (4th Cir. 2017).

             Rule 9(b) of the Federal Rules of Ci\;l Procedure            requires that "the circumstances

     constituting    fraud be stated with particularity."     Fed. R. Civ. P. 9(b).    The rule "docs not

     require the elucidation of every detail of the alleged fraud, but does require more than a bare

     assertion that such a cause of action exists." NfyJan Labj'., In,: v. Akzo, N. V, 770 F. Supp.

     1053,1074      (D. Md. 1991). To satisfy the rule, a plaintiff must "identify with some precision

     the date, place and time of active misrepresentations                or the circumstances    of acti,'e

     concealments."     Johnson v. Wheeler, 492 r. Supp. 2d 492, 509 (D. Md. 2007). As the United

     States Court of l\ppeals    for the rourth    Circuit stated in United States ex reI. Nathan v. Takeda

     l'harms. North Ameri,'(J, In,:, 707 F.3d 451 (4th Cir. 2013), the aims of Rule 9(b) are to provide

     notice to defendants     of their alleged misconduct,      prevent    frivolous suits, eliminate fraud

     actions where all the facts are learned after discovery, and protect defendants         from harm to

     their goodwill and reputation. 707 r.3d at 456 (citation omitted).

                                                  ANALYSIS

I.           Personal Jurisdiction

             Both MacDonald       and Digi argue that all claims must be dismissed            agatnst them

     because Felichko has not established that this Court may exercise personal jurisdiction over

     them.   (Defs.' Mem. Mot. 9-13, ECF No. 28-1; Digi's Mem. [\[ot. 5, ECF No. 26.) Before a

     court   can exercise    personal   jurisdiction   over a non-resident      defendant,   a court   must

     determine that (1) the exercise of jurisdiction is authorized under the state's long-arm statute




                                                         13
pursuant to Rule 4(k)(1)(a) of the Federal Rules of Civil Procedure; and (2) the exercise of

jurisdiction conforms to the Fourteenth Amendment's                        due process requirements. CarejirJt,

334 F.3d at 396; Sigala, 145 F. Supp. at 489. To satisfy the first prong, a plaintiff must

identify a provision in the Maryland long-arm statute that authorizes jurisdiction. Ottenheimer

 PubJ., In,:    Z'.   Playmore, In,:, 158 F. Supp. 2d 649, 652 (D. Md. 2001). When interpreting the

reach of Maryland's long-arm statute, Md. Code Ann., Cts. & Jud. Proc., ~ 6-103(b), this

Court must adhere to the interpretations             of the Maryland Court of Appeals. S'!}der v.

//ampton       InduJ., 1m:, 521 F. Supp. 130 (D. Md. 1981), aJl'd, 758 F.2d 649 (4th Cir. 1985);

Tulkoff Food Prod., 1m: v. Martin, No. ELH-17-350, 2017 WL 2909250, at ~4 (D. Md. July 7,

2017) (citation omitted).

           Although Maryland courts "have consistently held that the state's long-arm statute is

coextensive with the limits of personal jurisdiction set out by the Due Process Clause of the

Constitution,"          CarejirJt, 334 F.3d at 396, courts must address both prongs of the personal

jurisdiction analysis. Metro. Reg'IItifo. SYJ., Inc.      Z'.   American     /-lome Real!] Network,   In,:, 888 F.

Supp. 2d 691, 699 (D. Md. 2012); GR,              Ltd.    Z'.   Taylor, 983 A.2d 492, 502-03 (Md. 2009).

Under the second prong, courts determine whether the exercise of personal jurisdiction

comports with the Fourteenth Amendment's                 due process requirements. For a non-resident

defendant, "due process requires only that ...                   a defendant ...       have certain minimum

contacts ... such that the maintenance of the suit does not offend traditional notions of fair

play and substantial justice." Int'l Shoe Co. v. If/aJhington, 326 U.S. 310, 316 (1945) (quoting

Milliken    I'. !'vlryer, 311 U.S. 457, 463 (1940». A "minimum contacts" determination                   rests on

the number and relationship of a defendant's contacts to the forum state, as well as whether




                                                         14
the present       cause of action stems from the defendant's               alleged acts or omissions           in the

forum state. Jd.

           Thus, a court may exercise two types of personal jurisdiction: "'general'                    (sometimes

called 'all-purpose')      jurisdiction   and 'specific' (sometimes called 'case-linked')             jurisdiction."

 Bnslol-N[yers Sqllibb Co. v. SlIperior Ct.     !if   Califomia, San FrancisfO CIy., 137 S. Ct. 1773, 1780

(2017). General jurisdiction arises from a defendant's                continuous      and systematic contacts in

the forum         state. !d. On the other       hand,     specific jurisdiction       arises when      there is an

"affiliation between the forum and the underlying controversy."                    Jd.; CareJirsl, 334 F.3d at 397.

When assessing specific jurisdiction,           the United States Court of Appeals                 for the Fourth

Circuit considers: "(1) the extent to which the defendant                  purposefully     availed itself of the

privilege of conducting        activities in the State; (2) whether the plaintiffs' claims arise out of

those activities directed at the State; and (3) whether                the exercise of personal jurisdiction

would be constitutionally       reasonable."    Conslliling Engineers, 561 F.3d at 278.

           A.      Personal   Jurisdiction     Over MacDonald

           Felichko   does not argue that MacDonald                  has sufficient     personal    contacts     with

Maryland to satisfy direcdy either Maryland's long-arm statute or the requirements                             of due

process.        Rather, Felichko    argues that he has sufficiendy            alleged a conspiracy         between

MacDonald         and Schechter.     (pl.'s Resp. 20, 23, ECF No. 32.) The "Court of Appeals [of

Maryland]        has found    [the civil conspiracy        theory]     of jurisdiction     included    within     the

l\laryland      long-arm   statute because the provisions            apply to a person who commits               acts

'direcdy or by an agel/I.''' Cleaning AlIlb. Jm: v. Neubert, 739 F. Supp. 2d 807, 816 (D. Md. 2010)

(quoting Ma,-kry v. Compass Mktg.,           Jm:,     892 A.2d 479, 484, 493 (Md. 2006).                Under the



                                                          15
conspiracy theory of jurisdiction, much like the agency concept of jurisdiction, a party "may

be subject to suit in the forum jurisdiction based upon a co-conspirator's              contacts with the

forum state."      Mad3ey, 892 A.2d at 484. "Simply stated, the conspiracy theory of personal

jurisdiction allows a court to exercise jurisdiction over an out-of-state           defendant whose co-

conspirators      have committed   jurisdictionally sufficient acts within the forum state."         Capital

Source Fill., liC v. Del,v Oil, lilt:, 625 F. Supp. 2d 304, 315 (D. Md. 2007) (citing Mackey, 892

A.2d at 484.)

         The Ivlaryland Court of Appeals provided four elements that must be satisfied for a

court to exercise conspiracy jurisdiction over a defendant:

                  (1) two or more individuals conspire to do something

                  (2) that they could reasonably expect to lead to consequences           in
                  a particular forum, if

                  (3) one co-conspirator    commits overt acts in furtherance        of the
                  conspiracy, and

                  (4) those acts are of a type which, if committed by a non-
                  resident, would subject the nonresident to personal jurisdiction
                  under the long-arm statute of the forum state ....

         lHackey, 892 A.2d 479 at 486 (quoting Cawley v. Bloch, 544 F. Supp. 133, 135 (D. Md.

1982».    Importantly,    the Court emphasized      that the second element is satisfied "only if the

other co-conspirator     reasonably expects at the time the other 'YJIIspirator agreed to participate ill the

,vlIspirary . . . that such acts will subject the co-conspirator          who performs         them to the

personal jurisdiction of the forum state." ld. at 489. Although all four elements are required,

it is this second clement       that is crucial to making the conspiracy          theory of jurisdiction

constitutional.     Notably,   it invokes a reasonable     person standard and no proof of actual




                                                      16
knowledge is necessary. Id. at 495-96. However, the hypothetical               "reasonable   person" must

form the pertinent            expectation   at the time the agreement      with the co-conspirator      was

formed. Id. at 489.

              At this stage, Felichko must allege a prima fade claim of civil conspiracy,            I.e., "a

combination          of two or more persons by an agreement or understanding            to accomplish     an

unlawful act or to use unlawful means to accomplish                  an act not in itself illegal, with the

further reguirement          that the act or means employed must result in damages to the plaintiff."

/-lill   V.   BrtiJh Engineered lvla/ertals, In,:, 383 F. Supp. 2d 814, 821 (D. Md. 2005) (guoting BEP,

In,: v. A/kinson,      174 F. Supp. 2d 400, 408 (D. Md. 2001)). Conspiracy is not a tort on its own

but is dependent           on some underlying tort that caused injury to the plaintiff. Id. (citations

omitted).

              MacDonald,     a Massachusetts    resident,    argues that all claims against him must be

dismissed for lack of personal jurisdiction because the sole basis for personal jurisdiction in

this Court is an inadeguately pled conspiracy theory. (Defs.' Mem. Mot. 9-13, ECF No. 28-

1.) MacDonald          contends that Felichko has failed to properly allege fraud, which formed the

basis of the alleged conspiracy.            (Id. at 10.) Plaintiff responds that he has adeguately pled

fraud by, for example, alleging that MacDonald               and Schechter made four false statements to

him; the two acted in concert by issuing millions of shares in Schechter Tech to themselves;

and they "withheld material information            regarding the value of Schechter Co. with the intent

to defraud" Felichko. (PI.'s Resp. 25, ECF No. 32.) In reply, MacDonald                 attacks Felichko's

fraud allegation on the grounds             that it (1) fails to allege that Felichko relied on any of




                                                            17
MacDonald's        representations;        and (2) contrary to Felichko's representations         in his Response,

it fails to state a fraudulent concealment            claim. (Defs,' Reply. 3-5, ECF No. 34.)

           The circumstances         constituting     fraud or mistake must be stated with particulariry.

Fed. R. Civ. P. 9(b). To satisfy the rule, a plaintiff must "identify with some precision the

date,      place   and    time     of   active     misrepresentations     or   the   circumstances      of active

concealments."        jobnJon v. If/beeler,492 F. Supp. 2d 492, 509 (D. Md. 2007).

                   To state a fraud claim under Maryland law, a plaintiff must
                   allege five elements with particulariry: (1) the defendant made a
                   false statement of fact; (2) the defendant knew the statement
                   was false or acted with reckless disregard for the truth of the
                   statement; (3) the defendant made the statement for the
                   purpose of defrauding the plaintiff; (4) the plaintiff reasonably
                   relied on the false statement, and (5) the plaintiff was damaged
                   as a result.

Mardme v. jPMof}!,an CbaJe Bank, N.A.,                917 F. Supp. 2d 452, 465 (D. Md. 2013) (quoting

TbompJon v. Countrywide Home uans Serviting, LP., No. L-09-2549,                     2010 WL 1741398, at *3

(D. Md. Apr. 27, 2010».

           Fclichko      alleged    that      in    May   2016,    Schechter     "intentionally      made     false

representations       about the value of the Company,"              including that it was worth $2 million

when in fact Digi would, not much later, pay more than 545 million for it in a transaction

deliberately structured       to exclude him. (Compl. "', 44-45, 57, 107, ECF No.2.)                     Felichko

alleged that Schechter           make this false representation         to prevent   him from exercising his

options, he relied on Schechter's false representation             and did not exercise his options, and he

was damaged by being deprived of the benefit he would have obtained had he exercised his

options.     (Id. at ~~ 46, 108-110.) Felichko also alleged that on October 21, 2017, Schechter




                                                            18
falsely told Felichko that "the Company was being sold in a fIre sale that would provide no

return to the Company's           founders," in an effort to defraud Felichko out of receiving value

for his contributions      and options.    (Jd. at '1'115, 52-53.) Additionally, Felichko alleged that on

October 24,2017,        Schechter falsely told him that all the unit options had been wiped out in

November 2016 because they were underwater, and these statements were made to interfere

with his ability to obtain value for his options.         (Id. at '1'\115,55-56.)   On November        2, 2017,

Schechrer told Felichko that his options had been cancelled by the attorneys and there would

not have been "much           left to award after adjustments"         anyway.      (Id. at " 63.)    Further,

Felichko alleged that he continued          to work for the benefIt of the Company because he did

not know that Schechter and MacDonald were acting to destroy the value of his options. (Jd.

at'143.)      Felichko alleges that Schechter and ~[acDonald           concealed from him that they had

issued millions of additional         units in the company        to themselves       for no consideration,

diluting relichko's      10% ownership,      but continued    to represent    that relichko's   options still

represented      10% of the Company,         and Felichko declined to take a salary, relying on the

promises      that the options     would be more valuable.         (!d. at '\1'\1 12-13, 23, 38, 40-42, 47.)

These allegations raken together, and accepted as true, identify all fIve elements of a fraud

claim with suffIcient precision to survive a dismissal motion.

           Therefore,   Felichko has suffIciently pled an underlying tort to support his claim of

conspiracy.       The allegations    also support    a prima fade claim of civil conspiracy           because

Felichko has alleged that Schechter and i\IacDonald              agreed and conspired       to perform     the

fraudulent     acts, knowing      that those acrs would injure Felichko             in Maryland,     enriching

themselves      at his expense.     (Jd. at '1'11 1, 4, 42, 57, 64.)   Felichko suffIciently alleges that



                                                        19
Schechter and MacDonald             knew at that time they were taking the actions, that the result of

their actions would harm a Maryland resident, such that a reasonable                          person could have

 foreseen that Maryland could exercise jurisdiction over all the conspirators                   to those actions.5

          B.       Personal      Jurisdiction Over Digi

          Digi argues that this Court lacks general jurisdiction                   over it because it is not "at

home" in i\!aryland. (Digi's Mem. Mot. 5-6, ECl' No. 26.) It further contends that this Court

may not exercise         specific jurisdiction         because    Plaintiff    cannot   establish    that Digi has

sufficient minimum contacts with Maryland nor can he establish that his claims arise out of

Digi's activities directed at Maryland.                (Id. at 7-8.)    Plaintiff has responded        by supplying

evidence which purports to show that Digi has multiple contacts with the State of Maryland.

(p1.'s Resp. 6-8, ECl' No. 31.)               Digi casts doubt on this evidence and also argues that

Plaintiff has failed to demonstrate            that its contacts with Maryland are related to Plaintiffs

claims. (Dds.' Reply 2-3, ECl' No. 33.)

         Digi is incorporated        in Delaware and maintains                its principal place of business in

Minnetonka,       1\linnesota.     (Compl.     '\I   6, ECl' No.2.)       Digi states that it has no offices,

facilities, or mailing addresses in Maryland.              (Digi's Mem. Mot. 6, ECF No. 26.) Felichko's

evidence of Digi's contacts in Maryland-a                 Yelp. com and Manta.com reference to a location

in Frederick,      Maryland,      a profile     on SBContract.com             referencing    a government       sales

manager     located in Frederick,        Maryland,        and a LinkedIn         reference   to a sales account

executive      in Baltimore,     Maryland-arc          not sufficient     to create the exceptional         level of

systematic and continuous          contact that would support general jurisdiction.             See Daimler AG v.

        Of course. Felichko must evenrually prove the existence of personal jurisdiction.           See Sneha Media &
Enler., LLC I'. Assodaled BlVad Co., 911 F.3d 192, 197 (4th Cir. 2018).



                                                            20
    Bauman, 571 U.S. 117, 137-39 (2014). Felichko argues, however,                   that these contacts      do

    provide a basis for specific jurisdiction.

            In this case, Felichko's    arguments        fail to establish specific jurisdiction    because he

    cannot satisfy the second prong of the Fourth Circuit's three-part               test, even assuming he

    could satisfy prongs one and three.          .lee ConJltlting Engineers, 561 F.3d at 278. The second

prong requires that Felichko show that his claims arise out of the activities that he argues are

directed at J\!aryland, or a connection          between the activities in the State and the underlying

controversy . .lee id.; see a/so PTA-FLA,          In,:   I'.   ZTE Corporation, 715 F. App'x 237, 242 (4th

Cir. 2017).       Digi's minimal contacts with Maryland are simply not related to this litigation.

In this litigation, Digi's involvement            is limited to its purchase       of a Delaware      company

located in Massachusetts.         The negotiations and contracts related to the purchase occurred in

Massachusetts.         There   are no allegations          that Digi was even aware of Felichko,              his

contributions      to Schechter     Tech's    product,      or his Option    Agreement.     Rather, Felichko

alleges that Schechter and J\lacDonald             concealed the Company's         obligations     to him from

Digi. (Comp!. ~ 117, ECF No.2.)              Whether or not Digi has a sales presence in Maryland has

no relevance to the underlying controversy.                     Digi did not purposefully   direct activity to

Maryland through its purchase of Schechter Tech such that it could have expected to be

haled into court here.6         As such, this Court's exercise of personal jurisdiction              over Digi

would not be constitutionally        reasonable, and this Court shall grant Digi's motion to dismiss

all claims against it.


6        Felichko has requested limited jurisdictional discovery, but further discovery would not change this
analysis. 'lncrc is nothing to link Digi's sales or contacts \Vith .Maryland to Feliehko's claims. further,
Felichko's Complaint contains no allegations against Digi that would create liability on its part; Digi is simply
the purchaser of Schechter Tech and its assets.



                                                            21
II.          Failure to State a Claim

             A.      Choice of Law

             As an initial matter, this Court must follow Maryland choice of law rules. [<rantisv.

  Allstate Ins. Co., 709 F.3d 362, 369 (4th Cir. 2013) (holding that "[aJ federal court sitting in

      diversity is required to apply the substantive law of the forum state, including its choice-of-

      law rules").   Maryland courts recognize that parties' contractual choice-of-Iaw provisions

  trump rules that would otherwise apply.                Id. ("Such choice-of-law provisions 'trump the

  conflict of law rules that otherwise would be applied by the court"'), quoting Jackson v.

  Pasadena Rmivab/es, 1m:, 921 A.2d 799, 802 (1\ld. 2007).                    Felicho's claims regarding the

  Option Agreement are, therefore, governed by Delaware law based on the contract's choice

  of law: "This Agreement shall be construed and enforced in accordance with the laws of the

  State of Delaware, without regard to the conflict of laws principles thereof ....              "7   (Option

  Agmt. '\17, ECF No. 2-3.)

             After finding a choice-of-Iaw provision valid, a court must still determine to which

  claims the relevant law applies.             In this case, the Option Agreement provides for the

  application of Delaware law to the contract itself, but it does not contain the broad "arising

  out of or related to" language that would encapsulate contract-related                    tort claims.   See

  Superior Bank, ES.B. v. Tandem Nat. Morfg., 1m:, 197 F. Supp. 2d 298, 309 (0. Md. 2000); see

  a/so Green Leqf Nursery v. E.I. OJ/Pont De NemourJ and Co., 341 F.3d 1292, 1300 (11th Cir.

  2003) (construing a similarly-worded clause as narrow and not applicable to tort claims).




            The parties appear to agree that Delaware law applies to the contract claims.



                                                           22
        As to tort claims, l\laryland applies the law of the state where the alleged harm

occurred ("/ex loci delicti mmmisst"), see, e.g., Ground Zero MUJeum Workshop v. Wilson, 813    r.
Supp. 2d 678, 696 (D. Md. 2011), which in this case is Maryland.

        Felichko asserts two claims that are related to the patent assignments to Schechter

Tech-Counts      II (Unjust Enrichment - Intellectual Property) and V (Declaratory Judgment

- Ownership of Patents), which Defendants argue are time-barred.         While state law governs

the interpretation of contracts generally, some questions related to patent assignments, such

as standing, are resolved by Federal Circuit law. See Abraxis Bioscience,In,: v. Nal'inta LLC,

625 F.3d 1359, 1364 (Fed. Cir. 2010); seealsoMimv, In,: v. Combustion Engg, 1m:, 95 F.3d 1109,

1117 (Fed Cir. 1996) ("[TJhe proper construction       of the assignment agreements ...       is a

matter of state contract law."). The patent assignment agreements contain no choice-of-law

provision.    (patent Assignment Agmts., ECF Nos. 28-2, 28-3, 28-4.)          Where there is no

choice-of-law provision in a contract, Maryland applies the law of the state where the

contract was made ("lex loci <vntractul'). See, e.g.,Am. Motorists Ins. Co. v. ARTRA   Group, 1m:,

659 A2d 1295, 1301 (1995).

       With regard to the statute of limitations issue, the parties both use Delaware law to

support their arguments, although there is nothing about the assignments that indicate the

contracts were made in Delaware. Defendants note that analysis under Maryland law would

be identical since the same statute of limitations applies. (Defs.' Mot. Mem. 15 n. 16, ECF

No. 28-1 (citing Mumg v. iV/idiand f:,mdin/9 liC, 163 A3d 271, 274, 233 (Md. Ct. Spec. App.

2017).) Because the parties appear to be in agreement on the application of Delaware law,

this Court will follow the parties' lead and assume, without deciding, that Delaware law



                                                 23
applies to this issue for the purpose of deciding this dismissal motion.                  See, e.g.,Laframhise v.

 IPal.Alart Stores, Inc., Civil Action No. ELH-14-3720, 2015 \'\TL 2244139, at *4 (D. Md. 2015)

(applying iv[aryland law based on parties' assumption              that Maryland law applies); Gael Serokes,

 In,'. v. Kevin Docket!, Sr. Trucking, In,:, Ci\,il Action No. 8: 12-cv-01377-AW,                        2012 WL

 5252057, at *4 (D. Md. 2012) (applying Maryland law based on the parties citing exclusively

to Maryland law to support their arguments).

         B.       Patent Assignments         - Statute of Limitations

         Defendants      seek dismissal of the two claims arising out of the patent assignments,

Counts I! and V, on statute-of-limitations           grounds.     (Defs.' Mot. Mem. at 14, ECl' No. 28-

1.)    Additionally,    Digi argues that Count XI! should be dismissed because an injunction

cannot issue if the patent claims are barred by the statute of limitations. (Digi's Mot. Mem. at

9-10, ECF No. 26.)8 As discussed above, this Court will apply Delaware law to this issue.

Delaware applies a three-year statute of limitations to unjust enrichment                     claims.9    10 Del.

Code r\nn. tit. 10 ~ 8106(a); Hydrogel1Master Rights, LTD. v. Westall, 228 F. Supp. 3d 320 (D.

Del. 2017); Pulien'/'. Boardwalk Prop., LLC, 2015 WL 691449, at *13 (Del. Ch. Feb. 18,2015)

("The analogous statute of limitations for a claim of unjust enrichment                  is three years"). The

same three-year statute of limitations applies under Delaware law to a declaratory judgment



         All claims asserted against Digi will be dismissed for lack of personal jurisdiction against Digi, so this
request is moot, given that there are no allegations that would avoid the ordinary rule that non-parties are not
subject to court injunctions. See Fed. R. Civ. P. 65(d)(2)(C) (allowing injunctions against non-parties "who
are in active concert or participation" with an enjoined party).
')       "A statute of limitations period at law does not automatically bar an action in equity because actions
in equity are time-barred only by the equitable doctrine of laches. Where the plaintiff seeks equitable relief,
however, the Court of Chancery applies the statute of limitations by analogy. Absent a tolling of the
limitations period, a party's failure to flle within the analogous period of limitations will be given great weight
in deciding whether the claims are barred by laches." lf7hittington v. Dragon Group, LLC., 991 A.2d 1,9 (Del.
Supr. 2009) (citations omitted).



                                                         24
claim regarding the validity of a contract.         Kr'!fi v. WisdomTree Invs., Inc., 145 A.3d 969, 985,

988 (Del. Ch. 2016).

        Felichko signed the patent assignment agreements on November                  20, 2008, Schechter

signed them on December 1, 2008, and the initial recordation at the United States Patent and

Trademark      Office was on December 4, 2008. (Patent Assignment Agmts., ECl' Nos. 28-2,

28-3, 28-4.)      Defendants     assert that Felichko's      claims, therefore,     became stale in 2011.

(Defs. Mot. Mem 17, ECF No. 28-1.)             l'elichko argues that the assignment          contracts   are

subject to a 20-year statute of limitations because they were executed under seal. (pl.'s Resp.

16, ECF No. 32.)

       The "one exception         to the three-year        statute of limitations    for contract   actions

specified in tide 10, section 8106 is for contracts           under seal, for which the common           law

twenty-year period applies."       Whittington v. Dragon Group, LLC.,        991 A.2d 1, 10 (Del. Supr.

2009) (citations omitted).     In Whittington, the Court considered what evidence is necessary to

distinguish a sealed contract from an ordinary, unsealed contract, noting that not all states

recognize a contract under seal or "specialty contract."          Id. at 10 n.24, 12-13. The IFhittington

Court held that "in Delaware, in the case of an individual, in contrast to a corporation,                the

presence of the word 'seal' next to an individual's signature is all that is necessary to create a

sealed instrument,     'irrespective   of whether     there is any indication        in the body of the

obligation itself that it was intended     to be a sealed instrument.'"           Id. at 14 (quoting In re

B'!J'ea',-E"tate, 15 A2d 177, 180 (Orphan's Ct. 1940». Importandy,             "Whittington did not hold

that a testimonium      clause alone is enough         to demonstrate      intent under seal."      J/II1nSe




                                                      25
 Ventures, LLC v. Rehoboth Canal Velltures, LLC, CA. No. 4119-VCS, 2010 WL 975581, at *2

(DeL Ch. 2010).

       The assignments at issue contain a testimonium clause: "This instrument is executed

under seaL"    (patent Assih'l1ment Agmts., ECF Nos. 28-2, 28-3, 28-4.)          The signatures,

however, do not have the word "seal" next to them nor is there an actual seaL Id. Felichko

notes that the signatures were notarized, but the effect of the notary witness is not to "seal"

a signature but to formally validate that the signature is that of the person claimed. See DeL

Code 1\nn. tit. 29 ~ 4309. Therefore, based on Delaware law, the assignments are ordinary

contracts subject to the three-year statute of limitations and not "specialty contracts" subject

to the twenty-year statute of limitations.   See SunriJe, 2010 WL 975581, at *2; Jee a/Jo MilfOrd

Pertilizer Co. v. HopkinJ, 807 A.2d 580, 583 (DeL Super. 2002) (noting that the recital in the

testimonium clause that the note is being signed under seal, together with the presence of

the word "SEAL" to the right of the signature was sufficient to establish that the note is

under seal).

       However, under Delaware law, the limitations period may be tolled under the

doctrines of "inherently unknowable," "fraudulent concealment," or equitable tolling. In re

Tpon FoodJ, In,:, 919 A.2d 563, 585 (DeL Ch. 2007); StudiengmIIJ,-htift Kohle mbH v. HemtleJ,

In,:, 748 F. Supp. 247,252 (D. DeL 1990). Felichko appears to argue that he was defrauded

of the consideration for his assih'l1ment. (pi's. Resp. 17-18, ECF No. 32.)    While fraudulent

conduct would not make the statute of limitations inapplicable as he argues, construing

Felichko's allegations broadly and with all inferences in his favor, there may be an argument

that the statute should be tolled.   If a tolling doctrine applies, the statute of limitations is



                                                26
tolled until the plaintiff is on inquiry notice of the injury. See Coleman v. Pritewaterbollsetvopers,

u_c, 854 A.2d         838, 842 (Del. Supr. 2004) (citing Becker v. Hamada, Int., 455 A.2d 353, 356

(Del. 1982)).         Felichko's allegations would place him on inquiry notice no earlier than

November        3, 2016, when he was told that his association with the Company was being

terminated after he'd refused the offer to cash in his options for $200,000. If so, his claims

related to the assignments would be timely. This Court decides to allow these claims to

survive dismissal at this time noting that Felichko has the burden of proving that such relief

is warranted.

       C.         Contract Claims - Counts III, IV, and XI

       Defendants seek dismissal of I'elichko's contract claims (Counts III, IV, and XI) on

various grounds:

            •    Schechter seeks dismissal of Counts III, IV, and XI against him on the basis
                 that he is not alleged to be a party to any agreement. (Dcfs.' Mot. Mem. at 13-
                 14, ECF No. 28-1.) MacDonald also seeks dismissal under Count IV to the
                 extent it is asserted against him. (Defs.' Mot. Mem. at 13 n.14, ECF No. 28-
                 1.)

            •    Defendants contend that the claim for breach of the duty of good faith and
                 fair dealing (Count III) should be dismissed because there is no allegation of a
                 specific implied contractual obligation. (Id. at 18.)

            •    Defendants seek dismissal of the claim for bad faith termination (Count XI)
                 because Felichko does not allege that he was an employee of Schechter Tech.
                 (Id. at 24.)

       Each shall be addressed in turn.

                 1.       Schechter   is not a party to the Option Agreement

        "It is a well-settled principal of contract law that 'only a party to a contract may be

sued for breach of that contract.''' Koloni Rek/am. Sanayi. Ticaret LTD/STI v. Viacom. Inc.,




                                                   27
Civ. No. 16-285-SLR, 2017 WL 726660, at *3 (D. Del., 2017) (quoting Wallace ex reI. CCI/com

Cable Income Partners 11, 1m:, LP. v. Wood, 752 A.2d 1175, 1180 (Del. Ch. 1999)).          Felichko

argues however, that under circumstances of fraud, contract liability may be imputed to

Schechter as a principal of the company under a veil-piercing theory.           (pI's. Resp. 19, ECF

No. 32.)

         "To state a 'vell-piercing claim,' the plaintiff must plead facts supporting an inference

that the corporation,    through its alter-ego, has created a sham entity designed to defraud

investors and creditors."    Crosse v. BCBSD,    1m:, 836 A.2d 492, 497 (Del. Supr. 2003) (citing

Wallm~ ex reI. Cencom Cable 1mYJmePartners 11,1m:, LP. v. 1l7ood,752 A.2d 1175, 1184 (Del. Ch.

1999)). It requires exceptional circumstances to disregard the corporate form, and Felichko

has not included allegations in his Complaint that would support piercing Schechter Tech's

corporate veil. See Walla,~, 752 A.2d at 1184 ("Effectively, the corporation must be a sham

and exist for no other purpose than as a vehicle for fraud.")

         Accordingly, Count III shall be dismissed against Schechter. Count IV, to the extent

it is asserted against Schechter and MacDonald, shall be dismissed. Count XI is discussed

below.

                2.      No specific implied contractual        obligation   (Count III)

         The implied covenant of good faith and fair dealing is a "judicial convention desi6'tled

to protect the spirit of an agreement when, without violating an express term of the

agreement, one side uses oppressive or underhanded tactics to deny the other side the fruits

of the parties' bargain."   Chamison t'. HealthTmst,    1m:-Hosp. Co., 735 A.2d 912, 920 (Del. Ch.

1999). The implied covenant requires parties to exercise good faith in the performance of




                                                   28
their contract, but it does not ovetride express terms Ot create new obligations.       Id. The

implied covenant is intended to prevent arbitrary or unreasonable conduct that would have

the effect of preventing the other party to the contract from receiving the fruits of the

bargain. Dunlap v. State rarm Fire and Cas. Co., 878 A.2d 434, 442 (Del. Supr. 2005); Griffith   ZJ.


EneQ!} Independence, L.LC, c.:\. NO.: N17C-03-011       AML, 2017 WL 6403509, at ~5 (Del.

Super. 2017) (citing Aspen Advisor.r L.LC v. United Artists Theatre Co., 843 A.2d 697 (Del. Ch.

2004».     "Only when it is clear from the writing that the contracting parties 'would have

ah'1:eedto proscribe the act later complained of ...      had they thought to negotiate with

respect to that matter' maya party invoke the covenant's protections."      Dunlap, 878 A2d at

442 (quoting Katz v. Oak Industries, 1m:, 508 A.2d 873, 880 (Del. Ch. 1986».

         "In order to plead successfully a breach of an implied covenant of good faith and fair

dealing, the plaintiff must allege a specific implied contractual obligation, a breach of that

obligation by the defendant, and resulting damage to the plaintiff." Southern Trai"k 6- Pump,

1m: v. Terex Corp., 623 F. Supp. 2d 558, 562 (D. Del. 2009) (quoting I'it'J',erald v. Cantor, No.

16297-NC, 1998 \'(,'L 842316, at *1 (Del. Ch. Nov. 10, 1998». "General allegations of bad

faith conduct    are not sufficient. Rather, the plaintiff must allege a specific implied

contractual obligation and allege how the violation of that obligation denied the plaintiff the

fruits of the contract.   Consistent with its narrow purpose, the implied covenant is only

rarely invoked successfully."   Kuroda v. SPJS [-[oldingJ, LLC., 971 :\.2d 872, 888 (Del. Ch.

2009).

         Felichko alleges that Defendants'    conduct   (including intentional   dilution of his

options' value, preemptive termination of his association with Schechter Co. and lying to




                                                29
him about the status of Schechter Co. and his options) deprived him of the benefit of the

bargain implied in his Option Agreement.                (Compl. "', 79-81, ECF No.2.)         None of these

 allegations identify a specific contractual obligation in the Option Agreement                nor identify a

 term that should be implied into the contract.                  The Option l\greement's     terms expressly

pennitted    Schechter Tech to tenninate        Fclichko.         (Option Plan " 6.10, ECF No. 2-4.) The

Option Agreement's      terms also allowed the Manager to make adjustments                   to prevent the

elilution or enlargement    of rights under outstanding options but elid not expressly require the

Manager to prevent dilution.      (ld. at   '1 6.8.)    A broken promise, by itself, does not constitute

bad faith; Felichko must identify a specific contractual obligation that Defendants               performed

in bad faith. See Hannon v. State, CA. No. 07C-D1-D03 WLW, 2010 WL 8250826, at *2 (Del.

Super. 2010) (citing Soutbem Track, 623        r. Supp.      2d at 563).

        Felichko's   compares   his case to Cati v. EZlo/vingSystems, 1m:, CA. NO.                15-1211-

RGA/MPT,       2017 WL 658470, at *9 (D. Del. 2017), in which the court found the covenant

of good     faith and fair dealing adequately             pled.     In Ca/lt~ the court was re\'iewing        a

employment     agreement under which stock options and commissions                     were to be provided,

but actions were taken by the defendant employer to frustrate the purpose of the contract.

Id.   In this case, this Court must look to the Option                     Agreement   itself and its terms.

Accorelingly, Count III shall be elismissed.

                3.     Bad faith termination

       Defendants    contend that whether Delaware or Maryland law applies, Felichko's claim

for bad faith termination   fails as a matter of law because Felichko does not allege that he was

ever an employee      of Schechter     Tech.           (Dcfs.'    Mot. Mem. 24, ECF No. 28-1 (citing




                                                          30
NikolollzakiJ      v. Exinda Corp., CA. No. 11-1261-LPS-i\IPT,             2012 WL 3239853, at *11 (D.

Dc\. 2012); Cogan v. I-laiford l'v1emoncl![-[o.rpilal, 843 F. Supp. 1013, 1022 (D. Md. 1994).)

Felichko alleges that all contracts were negotiated in Maryland and that he began working as

a part-time contracted       software engineer in 2002 in Maryland (Compl.             '1"   5, 17, ECF No.2),

so for purposes         of this dismissal motion,         this Court will apply Maryland law.            Jee Am.

AJolon,.I,., 659 A2d at 1301. No formal employment                   contract is alleged or provided,         but

Fclichko      alleges that he worked          part-time    on contract   on projects         and was otherwise

employed elsewhere in Maryland.           (Compl. '1'117-19, ECF No 2.)          Felichko did not have an

employer-employee         relationship with Schechter Tech. (ld.)

           Defendants    cite Cogan, which states that "there are no cases in Maryland that address

the issue of extending to independent             contractors    the right to sue for abusive or wrongful

termination       of an 'employment'   relationship."       843 F. Supp. at 1022.      The Cogan court also

noted that other state courts "have held that a cause of action for Wrongful discharge arising

out of the employment          relationship     are not available to an independent            contractor."   Jd.

Felichko provides no authoriry that recognizes                 this cause of action in either Delaware or

l\1aryland. Accordingly, Count XI for Bad Faith Termination                shall be dismissed.

       D.          Tort Claims - Counts VII, VIII, IX, and X

        Defendants       seek dismissal of the tort claims (Counts VII, VIII, IX, X) on various

grounds:

              •    Defendants contend that the fraud and negligent misrepresentation      claims
                   (Counts VIII and IA) should be dismissed because there is no allegation of a
                   false statement. (Defs.' Mot. Mem. at 18, ECF No. 28-1.)




                                                          31
             •   Defendants contend that the constructive fraud claim (Count VII) should be
                 dismissed because Delaware law does not recognize a fiduciary duty to stock
                 option holders. (ld. at 25.)

             •   Defendants    contend that the claim for intentional interference with a
                 prospective economic advantage (Count A) should be dismissed because
                 Felichko does not allege a reasonable expectation of a business opportunity
                 with a third party and because it addresses a past business transaction rather
                 than a future business opportunity. (Id. at 22-23.)

        Each shall be addressed in turn.

                 1.      Fraud and Negligent        Misrepresentation      (Counts   VIII and IX)

        1\S discussed infra, under Section LA. Personal Jurisdiction          Over MacDonald,    page

15, this Court accepts that Felichko has adequately pled the elements of a fraud claim with

sufficient precision to survive a dismissal motion.

        To state a claim for negligent misrepresentation         under Maryland law, a plaintiff must

show that:

                 (1) the defendant, owing a duty of care to the plaintiff,
                 negligently asserts a false statement; (2) the defendant intends
                 that his statement will be acted upon by the plaintiff; (3) the
                 defendant has knowledge that the plaintiff will probably rely on
                 the statement, which, if erroneous, will cause loss or injury; (4)
                 the plaintiff, justifiably, takes action in reliance on the statement;
                 and (5) the plaintiff suffers damage proximately caused by the
                 defendant's negligence.

Uqyd   v. General Moton'    Corp., 916 A.2d 257, 273 (1ld. 2007). "Importantly,            a claim of

negligent misrepresentation      under Maryland law does not contain an essential showing of

fraud and thus the heightened       pleading requirements       of Rule 9(b) do not apply." Baltimore

Cry. v. Cigna Health''clre, No. 06-1877,238      F. 1\pp'X 914, 921 (4th Cir. June 5, 2007) (citing

Trimntinental Indus., Ltd. v. l'ri,'ewaterhouseCoopm,    LLl', 475 F.3d 824, 833 (7th Cir. 2007); Gen.

Ele,: Capital Corp. v. Posey, 415 F.3d 391, 395-96 (5th Cir. 2005)); see also Malinowski        v. The



                                                        32
Lichter Group. IJ~C, 165             r. Supp.   3d 328, 338 (D. l\!d. 2016) ((not applying a heightened

standard to the plaintiffs           negligent misrepresentation    claim).

        This         Court    has already determined       that    Felichko     has adequately   pled a false

statement.          Defendants      do not argue that Felichko has not adequately pled that Schechter

owed him a duty of care, although                  the tort of negligent misrepresentation        requires   the

existence of a duty of care owed to Felichko from the defendant. See Weisman v. Connors, 540

A.2d 783, 793 (Md. 1988).                 This Court accepts that there are adequate          allegations of a

relationship        between Schechter and Felichko, sufficient to satisfy the duty element of the

tort of negligent misrepresentation,            and this claim has only been asserted against Schechter.

Therefore, bodl Counts VIn and IX will survive this dismissal motion.

                      2.         Constructive   Fraud - Count VII

        Under i'vIaryland law, to establish constructive             fraud, a plaintiff must prove that the

defendant          "breach[ed)     a legal or equitable duty to the plaintiff in a way that tend[s) to

deceive others,            to violate public or private     confidence,       or to injure public interests."

Thompson     t).    UBS Fin. Servs., Jm:, 115 A3d      125, 138 (Md. 2015) (citation omitted).        The key

element here is the breach of a duty:

                      A defendant owes an equitable duty to a plaintiff where the
                      parties are in a confidential relationship, a relationship which
                      exists where the defendant has gained the plaintiffs confidence
                      and purports to act or advise with the plaintiffs interest in
                      mind.     Accordingly, a plaintiff and a defendant are in a
                      confidential relationship only if the plaintiff depends on the
                      defendant. Although a confidential relationship may exist in a
                      business    relationship, as when there is a relationship
                      independent of the business relationship, when businesses enter
                      a typical arm's length transaction to further their own separate
                      business objectives no such relationship exists.




                                                          33
Aulo USA, In,: v. DHL Exprm               (USA), 1m:, Civil Action No. CCB-17-1312,                  2018 \VL

1046302, at *4 (D. Md. 2018) (citations and alterations in original omitted).

          Since constructive     fraud, unlike actual fraud, depends on the existence of a fiduciary

relationship    of some kind, this must be alleged, and Felichko has not alleged any fiduciary

relationship with any of the Defendants.         Accordingly, Count VII will be dismissed.

                 3.       Intentional    Interference    (Count X)

          The parties both cite the elements          of a claim for Intentional            Interference   with

Prospective    Economic     Advantage under Delaware law as: "(a) the reasonable probability of

a business opportunity,        (b) the intentional interference   by defendant       with that opportunity,

(c) proximate     causation,     and (d) damages."       (Dcfs.' Mot. Mem. 22-23, ECF No. 28-1,

quoting     Kuroda, 971 A.2d at 886-87 (Del. Ch. 2009); Pl.'s Resp. 11, ECF No. 32.)

Defendants     note that "[wJhile Delaware law applies to Count X the cause of action and

analysis under Maryland law is the same." (Dcfs.' Mot. Mem. 23 n. 23, ECF No. 28-1 (citing

180J, 1m: l'. Gordini U.SA.,      1m:, 602 F. Supp. 2d 635 (D. J\Id. 2009).) This cause of action,

however, is a tort claim and is properly reviewed under Maryland law. See infra, Choice of

Law on page 22.

          In Marvland, the five elements of intentional interference with contract are:

                 1) existence of a contract between plaintiff and a third party;
                 2) defendant's knowledge of that contract;
                 3) defendant's intentional interference with that contract;
                 4) breach of that contract by the third party;
                 5) resulting damages to the plaintiff.

Gordini, 602 F. Supp. 2d at 638 (citing UllraJound Imaging Corp.         l'.   Am.   sOty   of BreaJI JurgeonJ,

358 F. Supp. 2d 475, 479 (D. Md. 2005».




                                                        34
         Pclichko argues that he has adequately pled the elements by alleging "that he held

valid stock options and that Defendants              attempted    to intentionally   terminate him without

cause,   thereby     causing   drastic   financial    harm       to him   and    personally   benefiting      the

Defendants."       (PI.'s Resp. 11-12, ECF No. 32.)          However, the first element requires that he

plead the existence of a contract between himself and a third parry. Gordini, 602                  r. Supp.   2d

at 638. There is no allegation of such a contract.

         Accordingly, Count X shall be dismissed.

                                            CONCLUSION

         Por the foregoing reasons:

                1.       Defendant Digi International Inc.'s Motion to Dismiss for Lack of
                         Personal Jurisdiction and Failure to State a Claim (ECF No. 26) is
                         GRANTED.          Digi International Inc. is DISMISSED    for lack of
                         personal jurisdiction. Count XII - Injunction is DISMISSED.

                2.       Defendants Harry Schechter, Jeremy MacDonald and Schechter Tech
                         LLC's Motion to Dismiss (ECF No. 28) is DENIED IN PART and
                         GIv\NTED    IN PART.

                         a.      This Court shall exercise jurisdiction over Jeremy MacDonald.

                         b.      Count III - Breach of Contract - Covenants of Good Paith and
                                 Fair Dealing is DISMISSED.

                         c.      Count IV - Breach of Contract - Stock Options, to the extent
                                 that it is being asserted against Schechter and MacDonald, is
                                 DISMISSED.

                         d.      Count VII - Constructive          Fraud is DISMISSED.

                         e.      Count X - Intentional Interference             with Prospective   Economic
                                 Advantage is DISMISSED.

                         f.      Count XI - Bad Faith Termination            is DISMISSED.




                                                        35
                3.     The following claims remain:

                     Count                                       Asserted Against
Count I - Unjust Enrichment - Unit Options            Schechter, MacDonald, Schechter Tech
Count I! - Unjust Enrichment - Intellectual           Schechter, MacDonald, Schechter Tech
Property
Count IV - Breach of Contract - Stock Options         Schechter Tech
Count V - Declaratory Judgment - Ownership of         Schechter, MacDonald,   Schechter Tech
Patents
Count VI - Declaratory Judgment - Ownership           Schechter, MacDonald,   Schechter Tech
of Units
Count VII! - Fraud                                    Schechter, MacDonald, Schechter Tech
Count IX - Negligent Misrepresentation                Schechter




         A separate order follows.

Dated:   March 22, 2019.



                                                            Richard D. Bennett
                                                            United States District J udge




                                               36
